Citation Nr: 0704375	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected tinea pedis, left foot.

2.  Entitlement to an initial compensable evaluation for 
service-connected residuals, left thumb fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran active military service from July 1998 to January 
2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for tinea pedis, 
left foot, and residuals, left thumb fracture, with each 
disability assigned a noncompensable (0 percent) evaluation.  
The veteran has appealed the issues of entitlement to initial 
compensable evaluations.  In January 2006, the Board remanded 
the claims for additional development.  


FINDINGS OF FACT

1.  The veteran's tinea pedis, left foot, is productive of 
complaints of pain, and a dry scaly skin area medially on the 
sole, but it is not manifested by an area that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period; or exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  

2.  The veteran's residuals, left thumb fracture, are 
productive of complaints of pain on motion, but not 
ankylosis, or limitation of motion of the thumb when there is 
a gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea 
pedis, left foot, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806, and 7813 (as in effect prior to 
August 30, 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, and 7813 
(as in effect August 30, 2002).    

2.  The criteria for an initial compensable rating for 
residuals, left thumb fracture, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5224 (as in effect prior to 
August 26, 2002, and thereafter), 38 C.F.R. § 4.71a, DC 5228 
(as in effect August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluations

The veteran asserts that he is entitled to initial 
compensable evaluations for his service-connected tinea 
pedis, left foot, and residuals, left thumb fracture.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In February 2002, the RO granted service connection for tinea 
pedis, left foot, and residuals, left thumb fracture.  Both 
disabilities were evaluated as 0 percent disabling 
(noncompensable), and in each case, the effective date for 
service connection is January 22, 2002 (i.e., the day after 
separation from service).  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board notes that in January 2006, it remanded the claim 
so that the veteran could be afforded another VA examination.  
In February 2006, the RO notified the veteran that he was 
scheduled for an examination on February 14, 2006.  He was 
told that his failure to report, or to notify the RO that he 
could not report, may result in his claim being disallowed 
for lack of medical evidence.  

The veteran failed to report for his examination.  That same 
month, VA's Health Care System in Colorado sent the veteran 
notification that he had failed to keep his February 14, 2006 
appointment, and that since he had failed to notify VA that 
he was not going to report, his paperwork was being returned 
to the RO.  There is no record of a response.  Accordingly, 
the Board will evaluate the veteran's claims on the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2006).

A.   Tinea Pedis, Left Foot

The veteran asserts that an initial compensable rating is 
warranted for his tinea pedis, left foot.  He argues that 
sometimes his left foot is so symptomatic that it hurts to 
walk, even with soft shoes.  See Veteran's substantive appeal 
(VA Form 9), received in October 2003.  

The Board first notes that the veteran filed his claim in 
December 2001, and that during the pendency of the veteran's 
appeal, the criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  
In this case, as discussed below, the Board has determined 
that a compensable rating is not warranted under either 
version of the regulations.  

The veteran's service medical records show that he was 
treated for left foot blisters in 2001.  Treatment included a 
soft shoe and cream medication.  The diagnosis was tinea 
pedis.  See 38 C.F.R. § 4.1 (2006).

The RO has evaluated the veteran's tinea pedis, left foot as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7813.  Under DC 7813 (as in effect prior to August 30, 2002), 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002) a 10 percent rating is warranted 
for eczema manifested by exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  

In addition, as part of its analysis, the Board must 
determine whether a compensable rating is warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

38 C.F.R. § 4.118, Diagnostic Code 7803 (as in effect prior 
to August 30, 2002) provided a 10 percent rating for scars if 
they were superficial, poorly nourished, with repeated 
ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to August 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior 
to August 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.

Under the new regulations, DC 7813 provides for evaluation 
under Diagnostic Code 7800 through Diagnostic Code 7805; or 
dermatitis under Diagnostic Code 7806; depending on the 
predominant disability.  67 Fed. Reg. 49590- 99 (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  

Under 38 C.F.R. § 4.118, DC 7801 (as in effect August 30, 
2002), a 10 percent rating is warranted for: Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination. Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.  

Under DC 7806 (as in effect August 30, 2002), a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

The only relevant medical evidence consists of a VA 
examination report dated in January 2002.  This report shows 
that the veteran complained of bilateral foot pain, and that 
he reported that he sometimes he got dry, scaly skin.  On 
examination, there was no evidence of numbness or tingling of 
any of the toes.  Posture and gait were normal.  The left 
foot MTP (metatarsal phalangeal) joint had a 0.25 inch x 0.25 
inch dry scar, a healed blister, and there was a dry scaly 
skin area medially on the sole.  The nails were normal and 
there was no infection at the interdigital areas of the toes.  
The examiner noted left foot sole pain secondary to blister.  
The relevant diagnosis was left foot sole dry blister, 
recurrent, presently not inflamed.  

The Board finds that the claim must be denied.  With regard 
to the criteria in effect prior to August 30, 2002, the 
evidence does not show that the veteran's tinea pedis, left 
foot, is manifested by exfoliation, exudation or itching, 
involving an exposed surface or extensive area.  DC 7806 (as 
in effect prior to August 30, 2002).  The bottom of the foot 
is not an exposed surface or an extensive area.  Nor does it 
show that it is manifested by scars that are superficial, 
poorly nourished with repeated ulceration, or shown to 
painful and tender on objective demonstration, or that the 
veteran has functional loss in his left foot that is residual 
to any left foot scarring.  Accordingly, a compensable rating 
is not warranted pursuant to Diagnostic Codes 7803, 7804 or 
7805, 7806, 7813 (as in effect prior to August 30, 2002).  In 
January 2002, the blister was healed and not inflamed.  
Again, the veteran failed to report for VA examination in 
2006.  While VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

With regard to the criteria in effect August 30, 2002, the 
evidence does not show that the veteran's tinea pedis, left 
foot, is productive of deep scarring, or that it causes 
limited left foot motion, that its area or areas exceeds six 
square inches (39 sq. cm.) (see DC 7801), that it is 
productive of superficial scars that  have an area or areas 
of 144 square inches (929 sq. cm.) or greater (see DC 7802), 
that it is productive of scars that are superficial and 
unstable (see DC 7803), that it is productive of scars that 
are superficial and painful on examination (see DC 7804), or 
that it limits left foot function (see DC 7805).  The scar 
measured .25 inch by .25 inch and the blister was described 
as healed.  The veteran's gait was normal.  Additionally, the 
evidence does not show that it is manifested by an area that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  See DC 7806.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805, 7806, or 7813 (as in 
effect August 30, 2002).  In summary, a compensable rating is 
not warranted under either the old or the revised 
regulations, and the claim is denied.


B.  Residuals, Left Thumb Fracture

The veteran asserts that an initial compensable rating is 
warranted for his residuals, left thumb fracture.  He argues 
that he has a loss of motion and strength.  See veteran's 
substantive appeal (VA Form 9), received in October 2003.  

The Board first notes that the veteran filed his claim in 
December 2001, and that
subsequent to the date of service connection, VA revised 
Diagnostic Codes 5216-5230, which pertain to ankylosis and 
limitation of motion of fingers.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  The revisions became effective August 
26, 2002.  Consideration of both the old and new criteria is 
warranted.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The veteran's service medical records show that in August 
2001, he underwent an open reduction and internal fixation of 
his left thumb for an ulnar collateral ligament injury after 
he sustained a displaced fracture of the proximal phalanx.  
See 38 C.F.R. § 4.1.

The RO has evaluated the veteran's residuals, left thumb 
fracture, as noncompensable under 38 C.F.R. § 4.71a, DC 5224.  
Under DC 5224 (as in effect prior to August 26, 2002, and 
thereafter), a 10 percent rating is warranted for favorable 
ankylosis of the thumb.  

The only relevant medical evidence consists of a VA 
examination report, dated in January 2002.  This report shows 
that the veteran complained of an inability to bend the left 
thumb completely at its base, and that sometimes it hurt, 
with pain aggravated by cold weather or pressure.  He denied 
numbness or tingling.  On examination, there was a scar on 
the MTP joint dorsolaterally one inch over the proximal 
phalanx dorsum, measuring 0.25 inch with a nodule with a wire 
fixation.  The area was tender, but without inflammation or 
blisters.  The scar had minimal hypoesthesia, and was not 
adhering to underlying structures.  The left thumb had 
flexion from 0 to 30 degrees, with diffuse pain over the MP 
(metacarpal phalangeal) joint, and pain on use of the 
extensor pollucis longus muscle.  There was no evidence of 
swelling, subluxation, or dislocation.  The opponens 
abduction revealed normal ranges.  The relevant diagnosis was 
left thumb proximal phalanx fracture surgical fixation, with 
residual recurrent episodic pain.  

The Board finds that the claim must be denied.  The evidence 
does not show that the veteran's residuals of his left thumb 
fracture are productive of favorable ankylosis.  The veteran 
had left thumb flexion from 0 to 30 degrees.  Accordingly, 
the criteria for a compensable rating under DC 5224 (as in 
effect prior to August 26, 2002 and thereafter) are not shown 
to have been met.  

As noted in the Board's January 2006 Remand, although the RO 
evaluated the veteran's left thumb disability under 
Diagnostic Code 5224, the criteria for this diagnostic code 
was also changed under the new version of the regulation.  
The veteran is entitled to the highest rating available under 
either DC 5224 (as in effect prior to August 26, 2002, and 
thereafter) or DC 5228 (as in effect August 26, 2002).  
Kuzma; Schafrath.  

Under DC 5228 (as in effect August 26, 2002), a 10 percent 
rating is warranted for  limitation of motion of the thumb 
when there is a gap of one to two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  

In this case, there is no evidence to show that the veteran's 
left thumb is productive of a gap of one to two inches (2.5 
to 5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  The only relevant 
findings in the January 2002 VA examination report note that 
the left thumb had flexion from 0 to 30 degrees, with diffuse 
pain over the MP joint, and that the opponens abduction 
revealed normal ranges.  The veteran failed to report for VA 
examination in February 2006, so no additional findings are 
available.  Accordingly, the criteria for a compensable 
rating under DC 5228 (as in effect August 26, 2002) are not 
shown to have been met, and the claim must be denied.  

The Board further notes that the veteran has complained of 
left thumb pain, and but that even assuming that 38 C.F.R. §§ 
4.40 and 4.45 are for application here, there is insufficient 
objective evidence of pathology, disuse atrophy, 
incoordination on use, weakness, or painful motion such that 
a compensable rating is warranted under these regulations.  
See Deluca v. Brown, 8 Vet. App. 202 (1995); see also 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  While the 
veteran's left thumb is symptomatic, there is no clinical 
indication that his symptoms result in any additional 
functional limitation to a degree that would support a 
compensable rating.  Accordingly, a compensable rating is not 
warranted, even with consideration of the veteran's pain 
symptoms.  

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Thus, the Board has also considered whether a 
separate, compensable rating would be warranted for a left 
thumb scar.  As noted in Part I.A., effective August 30, 
2002, a new regulation was promulgated concerning ratings for 
skin disorders, including scars.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The changed regulation may not be 
applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g) (West 2002).  In this case, the veteran does not 
contend, and the evidence does not show, that a separate 
compensable rating is warranted for a left thumb scar.  Under 
38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to painful and 
tender on objective demonstration.  Under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect August 
30, 2002), a 10 percent evaluation is warranted for 
superficial scars that are painful on examination.  In this 
case, there is no evidence to show that the veteran has 
compensable manifestations of a left thumb scar.  
Specifically, the only medical evidence indicates that the 
left thumb had tenderness to palpation, and that there was 
left thumb pain on motion, but there was no finding of a 
symptomatic left thumb scar.  See January 2002 VA examination 
report.  Thus, the assignment of a separate 10 percent 
evaluation for a left thumb scar is not warranted.

With regard to both issues, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

Prior to the initial RO adjudication of the claim, in 
December 2001, the RO sent the veteran a notice letter 
(hereinafter "VCAA notification letter") that informed him of 
the type of information and evidence necessary to support his 
service connection claims.  The RO's letter also informed the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in February 2002, a disability rating was 
assigned, and an effective date was established.  Therefore 
the veteran's claim was substantiated as of January 2002.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in February 2002, the August 2003 statement of the 
case, and the March 2006 supplemental statement of the case.  
The veteran was afforded the opportunity for a hearing, but 
did not request one.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate a claim for a higher rating, based upon his 
arguments those presented by his representative.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA medical records.  The veteran has been 
afforded a VA examination for the disabilities in issue.  He 
failed to report for a second VA examination scheduled in 
February 2006.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An initial compensable rating for tinea pedis, left foot, is 
denied.  

An initial compensable rating for residuals, left thumb 
fracture, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


